Bussell Q-. Hunt, J.
This is a motion by the claimant pursuant to subdivision 2 of section 17 of the Court of Claims Act, for *541an examination before trial. The State has agreed to produce for examination the officer or employee having knowledge of the facts, and to comply with items 1, 2, 3, 5 and 6 of the notice of motion and to produce for examination by claimant the official records of the accident.
In addition, the claimant demands that the State disclose the names of others, not officers or employees of the State, who were present at the time of the accident; also, the disclosure of the location of the accident, the equipment used by the claimant at the time of the injury and the taking of photographs and the making of diagrams of the place of the accident. The State resists these demands.
Upon the examination, there will necessarily be disclosed the place where the accident happened and the equipment used. With respect to the remaining items, a discovery and inspection would be required, and, this, we may not order (Dunfee v. Board of Educ., 141 N. Y. S. 2d 633; Kreis v. Butter, 201 Misc. 273; Maloney v. State of New York, 282 App. Div. 850; Glass v. State of New York, 5 Misc 2d 127, 129). This is not to say that witnesses, in addition to State officers and employees, may not be examined by the claimant herein (A. G. Concrete Breakers v. State of New York, 4 A D 2d 739; Redmond v. State of New York, 283 App. Div. 841; see, also, Civ. Prac. Act, § 297).
Submit order.